Citation Nr: 1401823	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-26 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for respiratory issues, including chronic obstructive pulmonary disease (COPD), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1979 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran requested a hearing at a local VA office; however, in October 2012 he indicated that he no longer wanted a hearing.  Thus, his request for a hearing has been withdrawn.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.


FINDINGS OF FACT

1. In an unappealed November 1983 decision, the Veteran was denied entitlement to service connection for mild obstructive ventilatory defect.  He did not appeal.

2. The evidence associated with the claims file subsequent to the November 1983 rating decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's chronic obstructive pulmonary disease had its onset during active service.



CONCLUSIONS OF LAW

1.  The November 1983 rating decision that denied service connection for a respiratory disorder is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder, including chronic obstructive pulmonary disease (COPD).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for COPD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

In November 1983, the RO denied entitlement to service connection for mild obstructive ventilatory defect.  The Veteran did not appeal the decision and it is final.  38 U.S.C.A. § 7105 (West 2002).

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the denial of service connection for service connection for mild obstructive ventilatory defect in November 1983 was that this was not a ratable entity (i.e., a current disability).  Evidence received since the November 1983 denial of the claim, in particular, VA treatment records, shows that the Veteran now has a diagnosis of COPD.  Accordingly, the Board finds that new and material evidence has been received and that the claim is reopened.

Service treatment records show that the Veteran was treated for respiratory complaints in September 1980, March 1981, and April 1983.  In March 1981, it was noted that December 1980 pulmonary function tests (PFTs) showed an obstructive defect.  At the time of his June 1983 separation examination, the Veteran gave a history of shortness of breath and a chronic cough.  

Just one month after his separation from service, the Veteran underwent pulmonary function tests that showed a mild obstructive ventilatory defect.  On VA examination in October 1983, he was diagnosed as having  a mild obstructive ventilatory defect.  More recently, VA treatment records show that the Veteran has been diagnosed as having COPD, to include on VA examination in August 2012.  The Veteran has complained of constant breathing problems since 1980, during service.  Although a VA examiner in August 2012 concluded that the Veteran's current COPD was not related to an episode of pneumonia during service, it does not appear that the examiner considered all of the relevant complaints and findings noted in the service treatment records, the post-service PFTs conducted in September 1983, or the Veteran's complaints of a continuity of symptoms since service.  Therefore, when viewing the record as a whole, the Boards finds that the evidence is in equipoise as to whether the Veteran's current COPD had its onset during service.  Resolving doubt in the Veteran's favor, service connection for COPD is granted.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim of entitlement to service connection for a respiratory disorder, including COPD, is granted.

Service connection for COPD is granted


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


